DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.
Priority
Applicant's claims priority to provisional U.S. Patent Application Serial No. 62/876,021, filled on July 19th, 2019, is acknowledged.

Information Disclosure Statement
The IDS received on 08/19/2020 and 10/06/2021 have been entered and references cited within carefully considered.
Drawings
The drawings are filled on 07/15/2020 are accepted. 

Claim Objections
Claim 4 (line 2), and claim 14 (line 2), the comma ";" is suggested changed to ".".

Claim Rejections - 35 USC § 112
Claims 1, 5, 6-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as vague and indefinite since the various definitions of the invention given in method claims 1, 8-11 and 16-20, are such that the claims as a whole are not clear and concise. Moreover, the plurality of definitions of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Regarding claim 1, McGinn discloses a system for wireless physical condition instruction generation [Para. 0042], the system [Fig. 2, Vehicle activity monitoring system 10] comprising: a portable computing device [Fig. 2, computer system 22] in communication with a wireless receiver (FIG. 2 shows the physical embodiment of the invention 10 as applied to a dealer location. Every vehicle 2 in on the dealer lot will have a uniquely identified VAM Every VAM 12 is assigned by vehicle VIN number and stock number, when first introduced into sales inventory. The assigned VAM 12 will stay with the assigned vehicle 2 until the vehicle 2 is sold or otherwise removed from inventory. The VAM 12 will communicate to the database 24 on a PC 22 inside the dealer facility through standard wireless high gain antennas 20 located typically on the roof of the dealership. These antennas 20 will be installed in sufficient locations so that the VAMs 12 will be able to connect from any open space on the dealer lot. The antennas 20 will typically be wired directly to the central PC 22 except where a remote lot is part of the dealer system. In this mode of operation, some relay technology will be added to get the signal to the central PC 22. This PC 22 will serve as the collector of the event data and deposit this into a database 24 residing on the PC 22. The PC system 22 will also be the processing center for all VAM data collection and for outputs that include but are not restricted to, event reports 26, ID issue 60, authorization control and VAM assignments 36 to each vehicle 2 [Para. 0068-0069]), the portable computing device [Fig. 2, Computer system 22] designed and configured to receiving a first wireless signal from at least transmitter located at a subject device (The VAM 12 (i.e. a subject device) includes a lock box or key container 14 including keys sets wherein the first wireless signal identifies the subject device, determining a current device status of the subject device (Every VAM 12 is assigned by vehicle VIN number and stock number, when first introduced into sales inventory. The assigned VAM 12 will stay with the assigned vehicle 2 until the vehicle 2 is sold or otherwise removed from inventory. The VAM 12 will communicate to the database 24 on a PC 22 inside the dealer facility through standard wireless high gain antennas 20 located typically on the roof of the dealership. These antennas 20 will be installed in sufficient locations so that the VAMs 12 will be able to connect from any open space on the dealer lot. The antennas 20 will typically be wired directly to the central PC 22 except where a remote lot is part of the dealer system. In this mode of operation, some relay technology will be added to get the signal to the central PC 22. This PC 22 will serve as the collector of the event data and deposit this into a database 24 residing on the PC 22. The PC system 22 will also be the processing center for all VAM data collection and for outputs that include but are not restricted to, event reports 26, ID issue 60, authorization control and VAM assignments 36 to each vehicle 2 [Para. 0069]), generate at least a physical condition instruction regarding the subject device (The VAM 200 is typically connected to a computer system 204 having a database for storage of the information received from the various VAMs 200 during determine that the at least a physical condition instruction has been performed (The systems and methods according to the present invention further include the use of key identification devices and user identification devices, such as key ID tags, individual ID cards, and the like, that serve to provide secure access to the VAMs and further provide the ability to monitor the keys and locations of the vehicles. These devices further facilitate the logging and monitoring of event information relating to the vehicles, such as whether the vehicle has been accessed and whether the key is present in the VAM. These devices include RFID, magnetic, or biometric cards, tags, or other devices. Systems for creating and coding these devices are preferably placed on site for prompt and easy creation and management of the identification devices. These systems are commercially available and known to those of skill in the art. Examples of these systems include: commercially available fingerprint readers, access cards with magnetic strips and/or bar codes and RFID cards or fobs [Para. 0103]), and update the current device status (The key identification device is attached to the key of each vehicle and contains information identifying the particular key with the appropriate vehicle (including for example, V IN numbers, make, color, and the like). The user identification device is typically unique to an individual that is authorized to access the vehicles and includes information as to the particular user (including for example, name, position, level of access, or an employee identification number). The information pertaining to the vehicles and the users is also stored on the computer so that it can be updated to the machines to actively promote 

Regarding claim 2, McGinn discloses everything as discuss above, McGinn further discloses wherein the at least a transmitter is attached to a component contained within the subject device (The VAM 12 includes a lock box or key container 14 including keys sets 16 and a transmitter or wireless link 18 which relays various information to one or more antennae 20 connected to a central computer 22 containing a database 24 [Para. 0067]).

Regarding claim 3, McGinn discloses everything as discuss above, McGinn further discloses wherein the at least a transmitter is attached to a replaceable element of the subject device (The third component of the VAM 12 is the electronics module 48 containing the electronics circuit board 58 which is mounted in a panel that can be removed for repair by a VAM repair depot. This circuit board 58 is custom manufactured to high quality standards using all standard off the shelf cost effective components [Para. 0074]. FIGS. 5 and 6 show the VAM 12, with the key container 46 in open position and closed positions, respectively. The VAM 44 housing consists of a top cover 82 which also houses the electronic system board 58 and the housing bottom 84 which includes the key container 46. The latch mechanism 66 is visible in FIG. 5, along with a set of LEDs 68 which indicate status. The wireless transmitter 18 is located on the circuit board and is generally in the top 

Regarding claim 4, McGinn discloses everything as discuss above, McGinn further discloses wherein the current device status further comprises a current location of the subject device (The sensors can be any number of sensors depending on the particular application. Suitable sensors for reading information from the identification devices include an RFID readers, magnetic strip readers, biometric readers, and keypads. The sensors may also include intrusion sensors that detect disturbances with the VAM or the vehicle, such as attempts to tamper with the VAM or to break into the vehicle. The sensors are capable of receiving and transmitting information received from the identification devices or from disturbances to the storage device. The sensors are advantageous because they allow, not only for the monitoring of authorized access to the VAMs but further provide for the ability to capture valuable event information, such as customer phone numbers, names, addresses, and the like, that is in turn utilized in generating reports, marketing effectiveness information, sales campaign information, sales follow-up information, and alarms. [Para. 0108]).

Regarding claim 5, McGinn discloses everything as discuss above, McGinn further discloses wherein determining the current device status further comprises retrieving the current device status from a data structure listing device status data (VAM status reporting is also provided for along with the daily inventory of all vehicles so that rechargeable battery packs 38 (see FIG. 5 below) does not drop below a minimum threshold before being recharged. This reporting is called the VAM 

Regarding claim 6, McGinn discloses everything as discuss above, McGinn further discloses wherein determining the current device status further comprises determining a current service need relating to the device (Sales Event Sales person activates VAM and obtains the vehicle key. Sales person optionally enters customer information, such as a phone number. Shows vehicle to customer. Demo Drive is captured if applicable. Key is replaced and event is closed. Daily comments into any and every sales event can easily be quickly (pre-defined check boxes plus comment block) be captured. Non-Sales event Vehicles are accessed constantly for non-sales reasons. There are 2 times. daily accesses for non-sales events. Vehicles can get stuck in vendor locations where there are service/repair needs. The system highlights vehicles that are in inventory and have no/few sales events [Para. 0153]).

Regarding claim 7, McGinn discloses everything as discuss above, McGinn further discloses wherein determining the current device status further comprises determining a history of performance of physical condition instructions regarding the subject device (Vehicle Activity Report with alerts for action based on individual dealer policy; and VAM Status report for maintenance actions. 9. There will be one or more additional applications available to each dealer, which will 

Regarding claim 8, McGinn discloses everything as discuss above, McGinn further discloses wherein determining the current device status further comprises determining a temporal requirement relating to a physical condition of the subject device (the VAM 400 is configured to require two forms of identification prior to granting access. For example, in the instance where the VAM 400 includes a keypad sensor 402 and an RFID sensor (not shown), the VAM 400 can be configured to require both recognition of the user's RFID identification card as well as entry of information into the keypad 402. Alternatively, the user may be required to enter the potential customer's telephone number into the key pad 402, or another predetermined code. This provides additional security advantages in the instance where an unauthorized user may attempt to use someone's RFID card. Additionally, the requirement of entering the customer's phone number captures vital information enabling dealers to follow up with customers interested in purchasing cars [Para. 0116]).

Regarding claim 9, McGinn discloses everything as discuss above, McGinn further discloses wherein generating the updated device status further comprises: receiving a second signal from a second transmitter at the subject device (Referring now also to FIGS. 1 and 2, with the reading of a valid ID card 60, the ID 60 is validated in the PC database 24 in the dealership, through the wireless link 18. This validation process typically would take a few seconds. Once the validation is received, the key container 46 is released so that the sales consultant or other users can remove the key 16 for access to the vehicle 2. In a sales event 4, the interested customer will be given immediate access to the vehicle 2. If the customer decides to test drive the vehicle 2, the sales consultant would simply check the customers driver’s license and then take customer off of the lot in the vehicle. When the vehicle 2 exits the lot, the wireless system 18 records that this vehicle is now absent but is still in an open sales event. The YAM 12 then records this as a demo drive attributed to the respective sales consultant, and records the elapsed time the vehicle 2 is out of the lot Upon completion of any sales event 4, the key 16 will be replaced in the YAM 12 and the key container 46 closed [Para. 0075]); and generating the updated device status as a function of the second signal (All the relevant data is added to the sales event for subsequent management follow up and sales reporting [Para. 0075]).
  

Regarding claim 10, McGinn discloses everything as discuss above, McGinn further discloses wherein the second signal identifies a replacement component of the subject device (Any open event must be terminated by the key replacement as verified by a key presence sensor 62 and container closure sensor 64 [Para. 0076]), and generating the updated status further comprises generating a record indicating that the replacement component has been installed at the subject device (the wireless system 18 records that this vehicle is now absent but is still in an open sales event. The YAM 12 then records this as a demo drive attributed to the respective sales consultant, and records the elapsed time the vehicle 2 is out of the lot Upon completion of any sales event 4, the key 16 will be replaced in the YAM 12 and the key container 46 closed. All the relevant data is added to the sales event for subsequent management follow up and sales reporting [Para. 0075])

Regarding claims 11-20, they are substantially the same as claims 1-10, except claims 11-20 are in method claim format.  Because the same reasoning applies, claims 11-20 are rejected under the same reasoning as claims 1-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Mattice et al. (US Patent No.: 8,460,103 B2) teaches various techniques are disclosed for controlling a wager-based game played at a gaming system. In one embodiment the gaming system may include a handheld device operable to communicate with a gaming controller. In one embodiment, the handheld device may include a gesture input interface device operable to detect movements gestures associated with one or more persons. The gaming system may further include a gesture interpretation component operable to identify selected movements or gestures detected by the gesture input interface device, and operable to generate gesture interpretation information relating to interpretation of the selected movements or .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
	/MARSHA D BANKS HAROLD/           Supervisory Patent Examiner, Art Unit 2465